The opinion of the Court was by
Weston C. J.
The agent for the school district was officially charged with the duty of employing a master. Whthe acting within the scope of his agency, he is the duly authorized organ of the town. By the Statute of 1834, c, 129, to provide for the instruction of youth, $ 4, no person can be employed as a schoolmaster, who does not produce the certificates therein prescribed. The production of the certificates, is a condition precedent to his lawful employment. The agent, like other officers clothed with a public trust, must be presumed to have done his duty. He cannot be taken to have violated the law, without affirmative evidence. When therefore he employs a master, and the services are actually performed, upon proof of this, the master is prima facie entitled to the stipulated compensation.
The fifil section of the same statute imposes a penalty upon the master, for presuming to keep a school, without having first produced the requisite certificates; and he is in such case further barred from recovering any compensation. If the town, notwithstanding his employment by the agent, would avail themselves of this bar, they must prove the delinquency, upon which it is based. No proof to this effect was adduced by the defendants, and the testimony for the plaintiff, was of a character to strengthen the implication arising from his employment, that he had conformed to the requirements of the statute. Judgment on the verdict,